Exhibit 10.4

 
KEYUAN PETROCHEMICALS, INC.
 
DIRECTOR AGREEMENT
 
This DIRECTOR AGREEMENT (the “Agreement”) is made and entered into as of this
1st  day of July, 2010, effective as of date upon D&O Insurance (as defined in
Section 13 below) becomes binding (the “Effective Date”), by and between Keyuan
Petrochemicals, Inc., a Nevada corporation (the “Company”), and Xin Yue, a
citizen of P.R. China, with a permanent residence at
____________________________________________  (the “Director”).
 
WHEREAS, the Company desires to engage the Director, and the Director desires to
serve, as a non-employee director of the Company, subject to the terms and
conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Director, intending to be legally bound, hereby agree as follows:
 
1.           DEFINITIONS.
 
(a)           “Corporate Status” describes the capacity of the Director with
respect to the Company and the services performed by the Director in that
capacity.
 
(b)           “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, trust, foundation, association, organization
or other legal entity.
 
(c)           “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, alternate dispute resolution process,
investigation, administrative hearing, appeal, or any other proceeding, whether
civil, criminal, administrative or investigative, whether formal or informal,
including a proceeding initiated by the Director pursuant to Section 12 of this
Agreement to enforce the Director’s rights hereunder.
 
(d)           “Expenses” shall mean all reasonable fees, costs and expenses,
approved by the Company in advance and reasonably incurred in connection with
any Proceeding, including, without limitation, attorneys’ fees, disbursements
and retainers, fees and disbursements of expert witnesses, private
investigators, professional advisors (including, without limitation, accountants
and investment bankers), court costs, transcript costs, fees of experts, travel
expenses, duplicating, printing and binding costs, telephone and fax
transmission charges, postage, delivery services, secretarial services, and
other disbursements and expenses.
 
(e)           “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
 
(f)           “Parent” shall mean any corporation or other entity (other than
the Company) in any unbroken chain of corporations or other entities ending with
the Company, if each of the corporations or entities, other than the Company,
owns stock or other interests possessing 50% or more of the economic interest or
the total combined voting power of all classes of stock or other interests in
one of the other corporations or entities in the chain.
 
 
1

--------------------------------------------------------------------------------

 
 
(g)           “Subsidiary” shall mean any corporation or other entity (other
than the Company) in any unbroken chain of corporations or other entities
beginning with the Company, if each of the corporations or entities, other than
the last corporation or entity in the unbroken chain, owns stock or other
interests possessing 50% or more of the economic interest or the total combined
voting power of all classes of stock or other interests in one of the other
corporations or entities in the chain.
 
2.           SERVICES OF DIRECTOR. While this Agreement is in effect, the
Director shall perform duties as an Director and/or a member of the committees
of the Board, be reimbursed expenses in accordance with the Schedule A attached
to this Agreement, subject to the following.
 
(a)           The Director will perform services as is consistent with
Director’s position with the Company, as required and authorized by the By-Laws
and Articles of Incorporation of the Company, and in accordance with high
professional and ethical standards and all applicable laws and rules and
regulations pertaining to the Director’s performance hereunder, including
without limitation, laws, rules and regulations relating to a public company.
 
(b)           The Director is solely responsible for taxes arising out of any
compensation paid by the Company to the Director under this Agreement.  The
Director acknowledges and agrees that because he is not an employee of the
Company the Company will not withhold any amounts for taxes from any of his
payments under the Agreement.
 
(c)           The Company may offset any and all monies payable to the Director
to the extent of any monies owing to the Company from the Director.
 
(d)           The rules and regulations of the Company notified to the Director,
from time to time, apply to the Director. Such rules and regulations are subject
to change by the Company in its sole discretion. Notwithstanding the foregoing,
in the event of any conflict or inconsistency between the terms and conditions
of this Agreement and rules and regulations of the Company, the terms of this
Agreement control.
 
3.           REQUIREMENTS OF DIRECTOR. During the term of the Director’s
services to the Company hereunder, Director shall observe all applicable laws
and regulations relating to Directors of a public company as promulgated from to
time.
 
4..           TERM AND TERMINATION. The term of this Agreement and the
Director’s services hereunder shall be for one (1) year from the Effective Date,
unless terminated as provided for in this Section 5. This Agreement and the
Director’s services hereunder shall terminate upon the earlier of the following:
 
(a)           Removal of the Director as a director of the Company, upon proper
Board or stockholder action in accordance with the By-Laws and Articles of
Incorporation of the Company and applicable law;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Resignation of the Director as a director of the Company upon
written notice to the Board of Directors of the Company; or
 
(c)           Termination of this Agreement by the Company, in the event any of
the requirements specified in Section 3 hereof is not satisfied, as determined
by the Company in its sole discretion.
 
5.           LIMITATION OF LIABILITY. In no event shall the Director be
individually liable to the Company or its shareholders for any damages for
breach of fiduciary duty as an Director of the Company, unless the Director’s
act or failure to act involves intentional misconduct, fraud or a knowing
violation of law.
 
6.           AGREEMENT OF INDEMNITY. The Company agrees to indemnify the
Director as follows:
 
(a)           Subject to the exceptions contained in Section 7(a) below, if the
Director was or is a party or is threatened to be made a party to any Proceeding
(other than an action by or in the right of the Company) by reason of the
Director’s Corporate Status, the Director shall be indemnified by the Company
against all Expenses and Liabilities incurred or paid by the Director in
connection with such Proceeding (referred to herein as “INDEMNIFIABLE EXPENSES”
and “INDEMNIFIABLE LIABILITIES,” respectively, and collectively as
“INDEMNIFIABLE AMOUNTS”).
 
(b)           Subject to the exceptions contained in Section 7(b) below, if the
Director was or is a party or is threatened to be made a party to any Proceeding
by or in the right of the Company, to procure a judgment in its favor by reason
of the Director’s Corporate Status, the Director shall be indemnified by the
Company against all Indemnifiable Expenses.
 
(c)           For purposes of this Agreement, the Director shall be deemed to
have acted in good faith in conducting the Company’s affairs as an Director of
the Company and/or a member of a committee of the Board of the Company, if the
Director: (i) exercised or used the same degree of diligence, care, and skill as
an ordinarily prudent man would have exercised or used under the circumstances
in the conduct of his own affairs; or (ii) took, or omitted to take, an action
in reliance upon advise of counsels or other professional advisors for the
Company, or upon statements made or information furnished by other directors,
officers or employees of the Company, or upon a financial statement of the
Company provided by a person in charge of its accounts or certified by a public
accountant or a firm of public accountants, which the Director had reasonable
grounds to believe to be true.
 
7.           EXCEPTIONS TO INDEMNIFICATION. Director shall be entitled to
indemnification under Sections 6(a) and 6(b) above in all circumstances other
than the following:
 
(a)           If indemnification is requested under Section 6 (a) and it has
been adjudicated finally by a court or arbitral body of competent jurisdiction
that, in connection with the subject of the Proceeding out of which the claim
for indemnification has arisen, (i) the Director failed to act in good faith and
in a manner the Director reasonably believed to be in or not opposed to the best
interests of the Company, (ii) the Director had reasonable cause to believe that
the Director’s conduct was unlawful, or (iii) the Director’s conduct constituted
willful misconduct, fraud or knowing violation of law, then the Director shall
not be entitled to payment of Indemnifiable Amounts hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           If indemnification is requested under Section 6(b) and
 
(i)           it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that, in connection with the subject of the Proceeding
out of which the claim for indemnification has arisen, the Director failed to
act in good faith and in a manner the Director reasonably believed to be in or
not opposed to the best interests of the Company, including without limitation,
the breach of Section 4 hereof by the Director, the Director shall not be
entitled to payment of Indemnifiable Expenses hereunder; or
 
(ii)           it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that the Director is liable to the Company with respect
to any claim, issue or matter involved in the Proceeding out of which the claim
for indemnification has arisen, including, without limitation, a claim that the
Director received an improper benefit or improperly took advantage of a
corporate opportunity, the Director shall not be entitled to payment of
Indemnifiable Expenses hereunder with respect to such claim, issue or matter.
 
8.           WHOLLY OR PARTLY SUCCESSFUL. Notwithstanding any other provision of
this Agreement, and without limiting any such provision, to the extent that the
Director is, by reason of the Director’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Director shall be
indemnified in connection therewith. If the Director is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify the Director against those Expenses reasonably incurred by the
Director or on the Director’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this section, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
9.           ADVANCES AND INTERIM EXPENSES. The Company may pay to the Director
all Indemnifiable Expenses incurred by the Director in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in advance
of the final disposition of such Proceeding, if the Director furnishes the
Company with a written undertaking, to the satisfaction of the Company, to repay
the amount of such Indemnifiable Expenses advanced to the Director in the event
it is finally determined by a court or arbitral body of competent jurisdiction
that the Director is not entitled under this Agreement to indemnification with
respect to such Indemnifiable Expenses.
 
10.           PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS. The Director shall
submit to the Company a written request specifying the Indemnifiable Amounts,
for which the Director seeks payment under Section 6 hereof and the Proceeding
of which has been previously notified to the Company and approved by the Company
for indemnification hereunder. At the request of the Company, the Director shall
furnish such documentation and information as are reasonably available to the
Director and necessary to establish that the Director is entitled to
indemnification hereunder. The Company shall pay such Indeminfiable Amounts
within thirty (30) days of receipt of all required documents.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           REMEDIES OF DIRECTOR.
 
(a)           RIGHT TO PETITION COURT. In the event that the Director makes a
request for payment of Indemnifiable Amounts under Sections 6, 8-10 above, and
the Company fails to make such payment or advancement in a timely manner
pursuant to the terms of this Agreement, the Director may petition the
appropriate judicial authority to enforce the Company’s obligations under this
Agreement.
 
(b)           BURDEN OF PROOF. In any judicial proceeding brought under Section
11 (a) above, the Company shall have the burden of proving that the Director is
not entitled to payment of Indemnifiable Amounts hereunder.
 
(c)           EXPENSES. The Company agrees to reimburse the Director in full for
any Expenses incurred by the Director in connection with investigating,
preparing for, litigating, defending or settling any action brought by the
Director under Section 11(a) above, or in connection with any claim or
counterclaim brought by the Company in connection therewith.
 
(d)           VALIDITY OF AGREEMENT. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 11 (a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.
 
(e)           FAILURE TO ACT NOT A DEFENSE. The failure of the Company
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 11 (a) above.
 
12.           PROCEEDINGS AGAINST COMPANY. Except as otherwise provided in this
Agreement, the Director shall not be entitled to payment of Indemnifiable
Amounts or advancement of Indemnifiable Expenses with respect to any Proceeding
brought by the Director against the Company, any Entity which it controls, any
director or officer thereof, or any third party, unless the Company has
consented to the initiation of such Proceeding. This section shall not apply to
counterclaims or affirmative defenses asserted by the Director in an action
brought against the Director.
 
13.           INSURANCE. The Company may, at its discretion, obtain and maintain
a policy or policies of director and officer liability insurance, in an amount
not less than $[         ], of which the Director will be named as an insured,
providing the Director with coverage for Indemnifiable Amounts and/or
Indemnifiable Expenses in accordance with said insurance policy or policies
(“D&O INSURANCE”); provided that:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           The Director agrees that, while the Company has valid and
effective D&O Insurance, and except as provided in (c) of this section, Sections
6-12 of this Agreement shall not apply, and the Company’s indemnification
obligation to the Director under this Agreement shall be deemed fulfilled by
virtue of purchasing and maintaining such insurance policy or policies, in
accordance with the terms and conditions thereof and subject to exclusions
stated thereon. The Director agrees that the Company shall have no obligation to
challenge the decisions made by the insurance carrier(s) (“INSURANCE CARRIER”)
relating to any claims made under such insurance policy or policies;
 
(b)           The Director agrees that the Company’s indemnification obligation
to the Director under (a) of this section shall be deemed discharged and
terminated, in the event the Insurance Carrier refused payment for any
Proceedings against the Director due to the acts or omissions of the Director;
 
(c)           While the D&O Insurance is valid and effective, the Company agrees
that it shall indemnify the Director for the Indemnifiable Amounts and
Indemnifiable Expenses, to the extent that any Proceedings are coverable by D&O
Insurance, but in excess of the policy amount, in accordance with Sections 6-12
of this Agreement; and
 
(d)           While the D&O Insurance is valid and effective, this Section 14
states the entire and exclusive remedy of the Director with respect to the
indemnification obligation of the Company to the Director under this Agreement.
 
14.           SUBROGATION. In the event of any payment of Indemnifiable Amounts
under this Agreement or the D&O Insurance, the Company or its Insurance Carrier,
as the case may be, shall be subrogated to the extent of such payment to all of
the rights of contribution or recovery of the Director against other persons,
and the Director shall take, at the request of the Company, all reasonable
action necessary to secure such rights, including the execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
15.           AUTHORITY. Each party has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by each party hereto:
 
16.           SUCCESSORS AND ASSIGNMENT. This Agreement shall (a) be binding
upon and inure to the benefit of all successors and assigns of the Company
(including any transferee of all or a substantial portion of the business, stock
and/or assets of the Company and any direct or indirect successor by merger or
consolidation or otherwise by operation of law), and (b) be binding on and shall
inure to the benefit of the heirs, personal representatives, executors and
administrators of the Director. The Director has no power to assign this
Agreement or any rights and obligations hereunder.
 
17.           CHANGE IN LAW. To the extent that a change in applicable law
(whether by statute or judicial decision) shall mandate broader or narrower
indemnification than is provided hereunder, the Director shall be subject to
such broader or narrower indemnification and this Agreement shall be deemed to
be amended to such extent.
 
 
6

--------------------------------------------------------------------------------

 
 
18.           SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
 
19           MODIFICATIONS AND WAIVER. Except as provided in Section 18 hereof
with respect to changes in applicable law which broaden or narrow the right of
the Director to be indemnified by the Company, no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No delay in exercise or non-exercise by the Company of
any right under this Agreement shall operate as a current or future waiver by it
as to its same or different rights under this Agreement or otherwise.
 
20.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date en which it is so mailed:
 
If to Director, to: _________________________.
If to the Company, to: Chunfeng Tao, CEO, Keyuan Petrochemicals, Inc., Qingshi
Industrial Park, Ningbo Economic and Technological Development Zone, Ningbo,
Zhejiang Province, PRC 315803, China or to such other address as may have been
furnished in the same manner by any party to the others.
 
21.           GOVERNING LAW. This Agreement shall be governed by and construed
and enforced under the laws of the State of New York, United States.
 
22.           CONSENT TO JURISDICTION. The parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in New York
County, New York for any proceeding arising out of or relating to this
Agreement. The parties agree that in any such proceeding, each party shall
waive, if applicable, inconvenience of forum and right to a jury.
 
23.           AGREEMENT GOVERNS. This Agreement is to be deemed consistent
wherever possible with relevant provisions of the By-Laws and Articles of
Incorporation of the Company; however, in the event of a conflict between this
Agreement and such provisions, the provisions of this Agreement shall control.
 
24.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the Company and the Director with respect to the subject matter hereof,
and supersedes all prior understandings and agreements with respect to such
subject matter.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Director Agreement as
of the day and year first above written.
 



     
AGREED
 
AGREED
     
Keyuan Petrochemicals, Inc.
 
Director
     
/s/ Chunfeng Tao
 
 /s/ Xin Yue
Name:  Chunfeng Tao
 
Name: Xin Yue
Title:    CEO
         

 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
I           POSITION:
 
DIRECTOR.
 
II.           EXPENSES:


 
During the term of the Director’s service as a director of the Company, the
Company shall promptly reimburse the Director for all expenses incurred by
him/her in connection with attending (a) all meetings of the Board or applicable
committees thereof, (b) executive sessions of the Directors, and (c) stockholder
meetings, as a director or a member of any committee of the Board , provided
that any such expenses over $1,000 shall be approved by the Company in writing
in advance.  In addition, the Director shall rely on the Company to arrange all
hotel accommodations in connection with any such meetings the Director must
attend. The amount of such expenses eligible for reimbursement by the Company
during a calendar year shall not affect such expenses eligible for reimbursement
by the Company in any other calendar year, and the reimbursement of any such
eligible expenses shall be made on or before the last day of the calendar year
next following the calendar year in which the expense was incurred.
 
NO OTHER BENEFITS OR COMPENSATION. The Director acknowledges and agrees that
he/she is not granted and is not entitled to any other benefits or compensation
from the Company for the services provided under this Agreement except expressly
provided for in this Schedule A.
 



     
AGREED
 
AGREED
     
Keyuan Petrochemicals., Inc.
 
Director
     
/s/ Chunfeng Tao         
 
/s/ Xin Yue         
Name:  Chunfeng Tao
 
Name:  Xin Yue
Title:    CEO
         

 
 
 
9


--------------------------------------------------------------------------------


 

